Case: 20-2067   Document: 47     Page: 1   Filed: 06/03/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    JOE A. LYNCH,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-2067
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-3106, Senior Judge Mary J.
 Schoelen.
                ______________________

                  Decided: June 3, 2021
                 ______________________

     MARK RYAN LIPPMAN, The Veterans Law Group,
 Poway, CA, argued for claimant-appellant. Also repre-
 sented by KENNETH M. CARPENTER, Law Offices of Carpen-
 ter Chartered, Topeka, KS; ADAM R. LUCK, Gloverluck,
 LLP, Dallas, TX.

     EVAN WISSER, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent-appellee. Also represented by
 ERIC P. BRUSKIN, JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR; CHRISTOPHER O. ADELOYE, Y. KEN LEE,
Case: 20-2067     Document: 47     Page: 2   Filed: 06/03/2021




 2                                      LYNCH   v. MCDONOUGH



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.

     MELANIE L. BOSTWICK, Orrick, Herrington & Sutcliffe
 LLP, Washington, DC, for amicus curiae Military-Veterans
 Advocacy Inc. Also represented by JOHN B. WELLS, Law
 Office of John B. Wells, Slidell, LA.

    STANLEY JOSEPH PANIKOWSKI, III, DLA Piper LLP
 (US), San Diego, CA, for amici curiae Swords to Plow-
 shares, Connecticut Veterans Legal Center. Also repre-
 sented by EDWARD HANOVER, East Palo Alto, CA; JESSE
 MEDLONG, San Francisco, CA.
                 ______________________

     Before DYK, CLEVENGER, and PROST*, Circuit Judges.
      Opinion for the court filed by Circuit Judge PROST.
 Opinion concurring in part and dissenting in part filed by
                   Circuit Judge DYK.
 PROST, Circuit Judge.
     Joe A. Lynch appeals the final decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) affirming the Board of Veterans’ Appeals’ (“Board”)
 denial of his claim for a disability rating greater than 30%
 for service-connected post-traumatic stress disorder
 (“PTSD”). Lynch v. Wilkie, No. 19-3106, 2020 WL 1899169
 (Vet. App. Apr. 17, 2020) (“Decision”). In affirming the
 Board’s denial, the Veterans Court relied on Ortiz v. Prin-
 cipi, 274 F.3d 1361, 1364 (Fed. Cir. 2001), to determine
 that the “benefit of the doubt rule” under 38 U.S.C.
 § 5107(b) did not apply to Mr. Lynch’s claim. Mr. Lynch
 argues that Ortiz requires equipoise of positive and nega-
 tive evidence (rather than an “approximate balance” of the
 evidence as set forth in 38 U.S.C. § 5107(b)) to trigger the
 benefit-of-the-doubt rule, and that Ortiz was therefore
 wrongly decided. Because we disagree with Mr. Lynch’s

  ________________________________

  *  Sharon Prost vacated the position of Chief Judge on
  May 21, 2021.
Case: 20-2067    Document: 47     Page: 3   Filed: 06/03/2021




 LYNCH   v. MCDONOUGH                                     3



 reading of Ortiz, and because this panel is bound by Ortiz,
 we affirm.
                        BACKGROUND
     Mr. Lynch is a veteran who served on active duty in the
 United States Marine Corps from July 1972 to July 1976.
 In March 2015, Mr. Lynch presented for counseling upon
 the recommendation of his veteran peer group and was
 evaluated on two separate occasions by Dr. Gwendolyn
 Newsome, a private psychologist. Mr. Lynch described
 symptoms, including phobias about confined spaces, panic
 attacks, memory problems, mood swings, frequent night-
 mares, antisocial behaviors, and depression. J.A. 25–26.
 He attributed these symptoms to intrusive memories from
 his time in service and completed the military version of
 the PTSD Checklist. J.A. 25–26. Dr. Newsome reported
 that Mr. Lynch’s symptoms and the results of the PTSD
 Checklist supported a diagnosis of PTSD. J.A. 25–26.
     In March 2016, Mr. Lynch filed a claim of entitlement
 to PTSD, accompanied by Dr. Newsome’s report, with the
 Department of Veterans Affairs (“VA”). In August 2016,
 Mr. Lynch underwent a VA PTSD examination. The VA
 examiner confirmed the diagnosis of PTSD but reported
 that Mr. Lynch’s PTSD did not result in symptoms that
 were severe enough to interfere with occupational or social
 functioning or to require continuous medication. J.A. 18,
 39. The examiner reviewed Dr. Newsome’s report but
 noted that the level of impairment observed by Dr. New-
 some was not observed or reported during the VA exami-
 nation. J.A. 39, 44. The relevant regional office (“RO”) of
 the VA subsequently granted Mr. Lynch’s PTSD claim with
 a 30% disability rating.
     In October 2016, Mr. Lynch filed a Notice of Disagree-
 ment with the RO disputing the 30% disability rating. In
 support, Mr. Lynch submitted two additional psychological
 evaluations conducted by a private psychiatrist,
 Dr. H. Jabbour. See J.A. 49, 58. In July 2017, Mr. Lynch
Case: 20-2067    Document: 47      Page: 4    Filed: 06/03/2021




 4                                      LYNCH   v. MCDONOUGH



 underwent a second VA PTSD examination. The examiner
 documented Mr. Lynch’s symptomatology and addressed
 the conflicting medical opinions regarding the severity of
 Mr. Lynch’s symptoms, noting, for example, that some of
 Dr. Jabbour’s conclusions “were more extreme than what
 was supported by available evidence.” J.A. 60. In August
 2017, the RO continued Mr. Lynch’s 30% disability rating.
      Mr. Lynch appealed to the Board, arguing that the RO
 assigned too low a rating for his PTSD because his symp-
 toms are worse than those contemplated by the assigned
 30% rating. The Board denied Mr. Lynch’s appeal, finding
 that based on the record—including the evaluations con-
 ducted by Dr. Newsome, Dr. Jabbour, and the two VA ex-
 aminers—“[Mr. Lynch] does not have social and
 occupational impairment manifested by reduced reliability
 and productivity” that would warrant a disability rating
 greater than 30% for PTSD. See J.A. 20. The Board noted
 that “[Mr. Lynch’s] private examiners have described more
 severe impairment than that identified by the VA examin-
 ers; however, those findings are not supported by the sub-
 jective symptoms provided by [Mr. Lynch].” J.A. 21. The
 Board concluded that “the preponderance of the evidence is
 against the claim and entitlement” for a disability rating
 greater than 30% for PTSD. J.A. 21.
     Mr. Lynch then appealed the Board’s decision to the
 Veterans Court, arguing in relevant part that the Board
 misapplied 38 U.S.C. § 5107(b) and wrongly found that he
 was not entitled to the “benefit of the doubt.” See Decision,
 2020 WL 1899169, at *3. The benefit-of-the-doubt rule is
 codified at 38 U.S.C. § 5107, which provides:
     The Secretary shall consider all information and
     lay and medical evidence of record in a case before
     the Secretary with respect to benefits under laws
     administered by the Secretary. When there is an
     approximate balance of positive and negative evi-
     dence regarding any issue material to the
Case: 20-2067    Document: 47      Page: 5    Filed: 06/03/2021




 LYNCH   v. MCDONOUGH                                        5



     determination of a matter, the Secretary shall give
     the benefit of the doubt to the claimant.
 38 U.S.C. § 5107(b) (emphasis added). The implementing
 regulation in turn provides:
     When, after careful consideration of all procurable
     and assembled data, a reasonable doubt arises re-
     garding service origin, the degree of disability, or
     any other point, such doubt will be resolved in favor
     of the claimant. By reasonable doubt is meant one
     which exists because of an approximate balance of
     positive and negative evidence which does not sat-
     isfactorily prove or disprove the claim.
 38 C.F.R. § 3.102 (emphasis added).
     The Veterans Court rejected Mr. Lynch’s assertion that
 he was entitled to the benefit of the doubt and affirmed the
 Board’s decision, reasoning that “the doctrine of reasonable
 doubt . . . d[oes] not apply here because the preponderance
 of the evidence is against the claim.”              Decision,
 2020 WL 1899169, at *5 (internal quotation marks omit-
 ted). In support of its reasoning, the Veterans Court relied
 on Ortiz, which held that “the benefit of the doubt rule is
 inapplicable when the preponderance of the evidence is
 found to be against the claimant.” 274 F.3d at 1364.
 Mr. Lynch now appeals the Veterans Court’s decision.
                         DISCUSSION
                               I
     We have limited jurisdiction to review decisions by the
 Veterans Court. Under 38 U.S.C. § 7292(d)(2), except to
 the extent that an appeal presents a constitutional issue,
 we may not “review (A) a challenge to a factual determina-
 tion, or (B) a challenge to a law or regulation as applied to
 the facts of a particular case.” But we may “review and
 decide any challenge to the validity of any statute or regu-
 lation or any interpretation thereof” and “interpret
Case: 20-2067     Document: 47      Page: 6   Filed: 06/03/2021




 6                                       LYNCH   v. MCDONOUGH



 constitutional and statutory provisions, to the extent pre-
 sented and necessary to a decision.” 38 U.S.C. § 7292(c).
 And “we have authority to decide whether the Veterans
 Court applied the correct legal standard.” Lamour v.
 Peake, 544 F.3d 1317, 1321 (Fed. Cir. 2008). We review the
 Veterans Court’s legal determinations de novo. Gazelle v.
 Shulkin, 868 F.3d 1006, 1009 (Fed. Cir. 2017).
                               II
     Mr. Lynch raises a single issue on appeal. He argues
 that Ortiz was wrongly decided because it sets forth an “eq-
 uipoise of the evidence” standard to trigger the benefit-of-
 the-doubt rule and that this decreased his chance of receiv-
 ing a disability rating greater than 30% for PTSD. See Ap-
 pellant’s Br. 12–13. According to Mr. Lynch, Ortiz read the
 modifier “approximate” out of the term “approximate bal-
 ance” set forth in 38 U.S.C. § 5107(b) by requiring an equal
 or even balance of the evidence to give the benefit of the
 doubt to the claimant. See Appellant’s Br. 16–19. We have
 jurisdiction under 38 U.S.C. § 7292(a), (c).
     Mr. Lynch’s argument is two-pronged. First, he sug-
 gests that Ortiz expressly requires equipoise of the evi-
 dence for a claimant to receive the benefit of the doubt. But
 Ortiz says no such thing. Second, he contends that Ortiz’s
 holding that “the benefit of the doubt rule is inapplicable
 when the preponderance of the evidence is found to be
 against the claimant,” 274 F.3d at 1364, leaves no space for
 a claimant to receive the benefit of the doubt unless the
 positive and negative evidence is in perfect balance. But
 Ortiz considered and rejected such reasoning, id.
 at 1365–66, and this panel is bound by Ortiz. We further
 address each prong of Mr. Lynch’s argument in turn.
                               A
     Contrary to Mr. Lynch’s suggestion that Ortiz sets
 forth an equipoise-of-the-evidence standard to trigger the
 benefit-of-the-doubt rule, Ortiz explicitly gives force to the
Case: 20-2067     Document: 47     Page: 7    Filed: 06/03/2021




 LYNCH   v. MCDONOUGH                                        7



 modifier “approximate” as used in 38 U.S.C. § 5107(b).
 Ortiz found § 5107(b) to be “clear and unambiguous on its
 face” and recited dictionary definitions of the words “ap-
 proximate” and “balance” in concluding that under the
 statute “evidence is in approximate balance when the evi-
 dence in favor of and opposing the veteran’s claim is found
 to be almost exactly or nearly equal.” 274 F.3d at 1364
 (cleaned up). Thus, Ortiz necessarily requires that the ben-
 efit-of-the-doubt rule may be triggered in situations other
 than equipoise of the evidence—specifically, situations
 where the evidence is “nearly equal,” 1 i.e., an “approximate
 balance” of the positive and negative evidence as set forth
 in § 5107(b) and 38 C.F.R. § 3.102. Ortiz, 274 F.3d
 at 1364–65; see also Best Power Tech. Sales Corp. v. Austin,
 984 F.2d 1172, 1177 (Fed. Cir. 1993) (“It is a basic principle
 of statutory interpretation . . . that undefined terms in a
 statute are deemed to have their ordinarily understood
 meaning. For that meaning, we look to the dictionary.”
 (first citing United States v. James, 478 U.S. 597, 604
 (1986); and then citing Bd. of Educ. v. Mergens, 496 U.S.
 226, 237 (1990))).
     Mr. Lynch further suggests that, post-Ortiz, this court
 has “interpreted the benefit-of-the-doubt rule as setting
 forth an absolute equality-of-the-evidence or equipoise-of-
 the-evidence standard.” Reply Br. 3 (citing Skoczen v.
 Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009)). Mr. Lynch
 is mistaken. Skoczen interpreted 38 U.S.C. § 5107(a), not
 38 U.S.C. § 5107(b), and merely referred to the § 5107(b)




     1   Although Ortiz also uses the words “too close to
 call” and a “tie goes to the runner” analogy in discussing
 the term “approximate balance,” the case makes clear that
 it goes further than mere ties—“nearly equal” evidence
 triggers the benefit-of-the-doubt rule.         274 F.3d
 at 1364–65.
Case: 20-2067     Document: 47      Page: 8     Filed: 06/03/2021




 8                                        LYNCH   v. MCDONOUGH



 standard in passing dicta. Skoczen, 564 F.3d at 1324. Ac-
 cordingly, Skoczen does nothing to disturb Ortiz.
     Amicus curiae Military-Veterans Advocacy Inc.
 (“MVA”) argues that in certain decisions citing Ortiz, the
 Veterans Court has articulated an equipoise-of-the-evi-
 dence threshold for giving the veteran the benefit of the
 doubt. See MVA Br. 8. In isolated cases, that may be so.
 See, e.g., Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating
 that “[if] the evidence is not in equipoise . . . the benefit of
 the doubt rule would not apply”). The Veterans Court’s rec-
 itation in Chotta of the standard is incorrect. 2
     So, let us be clear. Under § 5107(b) and Ortiz, a claim-
 ant is to receive the benefit of the doubt when there is an
 “approximate balance” of positive and negative evidence,
 which Ortiz interpreted as “nearly equal” evidence. This
 interpretation necessarily includes scenarios where the ev-
 idence is not in equipoise but nevertheless is in approxi-
 mate balance. Put differently, if the positive and negative
 evidence is in approximate balance (which includes but is
 not limited to equipoise), the claimant receives the benefit
 of the doubt.
                                B
     As to whether Ortiz correctly held that the benefit-of-
 the-doubt rule does not apply when “the preponderance of
 the evidence is found to be against the claimant,” 274 F.3d
 at 1364, this panel is bound by Ortiz.
     Mr. Lynch argues that Ortiz was wrongly decided be-
 cause “the totality of the . . . evidence can both preponder-
 ate in one direction and be nearly or approximately in



     2   This misstep in Chotta does not appear to have neg-
 atively affected that veteran’s case. See 22 Vet. App. at 86
 (vacating and remanding on the basis that the Board failed
 to consider certain lay evidence of record).
Case: 20-2067    Document: 47       Page: 9   Filed: 06/03/2021




 LYNCH   v. MCDONOUGH                                       9



 balance.” Reply Br. 3. He contends that “these two stand-
 ards cannot co-exist” and that therefore Ortiz eliminates
 any meaning of the word “approximate” in § 5107(b). Reply
 Br. 3. But Ortiz considered (and rejected) such reasoning,
 explaining that “if the Board is persuaded that the prepon-
 derant evidence weighs either for or against the veteran’s
 claim, it necessarily has determined that the evidence is
 not ‘nearly equal’ . . . and the benefit of the doubt rule
 therefore has no application.” 274 F.3d at 1365; see also id.
 at 1365–66 (stating that a finding by “the preponderance of
 the evidence” reflects that the Board “has been persuaded”
 to find in one direction or the other). This panel is bound
 by Ortiz.
                        CONCLUSION
      We have considered Mr. Lynch’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 affirm.
                        AFFIRMED
                            COSTS
 No costs.
Case: 20-2067    Document: 47      Page: 10    Filed: 06/03/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                      JOE A. LYNCH,
                     Claimant-Appellant

                              v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                         2020-2067
                   ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-3106, Senior Judge Mary J.
 Schoelen.
                ______________________

 DYK, Circuit Judge, concurring in part and dissenting in
 part.
      The majority holds that this court’s prior decision in
 Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001), did not
 establish an equipoise-of-the-evidence standard for ap-
 plicability of the benefit-of-the-doubt rule. Maj. Op. 8. I
 agree. The majority also holds that under Ortiz, the bene-
 fit-of-the-doubt rule does not apply when the preponder-
 ance of the evidence is found to be for or against a claimant.
 Maj. Op. 8. Here I disagree. It seems to me that Ortiz’s
 preponderance of the evidence standard is inconsistent
 with the plain text of 38 U.S.C. § 5107(b).
Case: 20-2067    Document: 47      Page: 11   Filed: 06/03/2021




 2                                      LYNCH   v. MCDONOUGH



                               I
      As the majority notes, Ortiz contains some language
 suggesting that a veteran is entitled to the benefit of the
 doubt only when the evidence is “too close to call.”
 Maj. Op. 7 n.1 (quoting Ortiz, 274 F.3d at 1365). However,
 I agree with the majority that Ortiz is best understood as
 holding that veterans are entitled to the benefit of the
 doubt when the evidence for or against their claims is ap-
 proximately equal. See Ortiz, 274 F.3d at 1364. The bene-
 fit-of-the-doubt rule, codified at 38 U.S.C. § 5107(b),
 provides that a claimant is entitled to the benefit of the
 doubt when there is an “approximate balance” of positive
 and negative evidence. To the extent there is dicta in Ortiz
 suggesting that the benefit-of-the-doubt rule applies only
 in the context of an evidentiary tie, those statements are
 inconsistent with the plain text of § 5107(b) and should be
 disregarded.
                              II
      The majority also holds that the benefit-of-the-doubt
 rule does not apply when the preponderance of the evidence
 is found to be against a veteran’s claim. Maj. Op. 8. In this
 respect the majority agrees with Ortiz’s holding that “if the
 Board is persuaded that the preponderant evidence weighs
 either for or against the veteran’s claim, it necessarily has
 determined that the evidence is not ‘nearly equal’ or ‘too
 close to call,’ and the benefit-of-the-doubt rule therefore
 has no application.” 274 F.3d at 1365. That standard is
 the one applied by the Veterans Court in this case.
      If the preponderance of the evidence favors the claim-
 ant, the claimant prevails, and there is no need to reach
 the benefit-of-the-doubt rule. But the majority holds that
 the benefit-of-the-doubt rule does not apply when the VA
 has established that the veteran is not entitled to recover
 by a preponderance of the evidence. This formulation is
 first confusing because the statute generally places the
 burden of proof on the veteran. 38 U.S.C. § 5107(a)
Case: 20-2067     Document: 47      Page: 12     Filed: 06/03/2021




 LYNCH   v. MCDONOUGH                                          3



 (“Except as otherwise provided by law, a claimant has the
 responsibility to present and support a claim for benefits
 under laws administered by the Secretary.”).
     More significantly, the preponderance formulation is
 not consistent with the statute and disadvantages the vet-
 eran. This court has previously explained that “preponder-
 ant evidence” simply “means the greater weight of
 evidence.” Hale v. Dep’t of Transp., FAA, 772 F.2d 882, 885
 (Fed. Cir. 1985); see also Althen v. Sec’y of Health & Hum.
 Servs., 418 F.3d 1274, 1279 (Fed. Cir. 2005) (explaining in
 the context of the Vaccine Act that “[t]his court has inter-
 preted the ‘preponderance of the evidence’ standard . . . as
 one of proof by simple preponderance, of ‘more probable
 than not’ causation”).
      Our sister circuits have similarly explained that pre-
 ponderant evidence may be found when the evidence only
 slightly favors one party. See, e.g., Gjinaj v. Ashcroft, 119
 F. App’x 764, 773–74 (6th Cir. 2005) (“A preponderance of
 the evidence requires only that the government’s evidence
 ‘make the scales tip slightly’ in its favor.”); Blossom v. CSX
 Transp., Inc., 13 F.3d 1477, 1479 (11th Cir. 1994) (deter-
 mining that a jury instruction correctly explained that the
 preponderance of the evidence standard is “like the scales
 of justice” and can be satisfied as long as a party “tip[s] the
 scales just one little bit in [their] favor”); Ostrowski v. Atl.
 Mut. Ins. Cos., 968 F.2d 171, 187 (2d Cir. 1992) (“Instead,
 the court should instruct the jury that it is to conclude that
 a fact has been proven by a preponderance of the evidence
 if it ‘finds that the scales tip, however slightly, in favor of
 the party with the burden of proof’ as to that fact.” (citation
 omitted)).
     Because preponderant evidence may be found when the
 evidence tips only slightly against a veteran’s claim, that
 standard is inconsistent with the statute’s standard that
 the veteran wins when there is an “approximate balance”
 of evidence for and against a veteran’s claim.
Case: 20-2067    Document: 47      Page: 13    Filed: 06/03/2021




 4                                       LYNCH   v. MCDONOUGH



 “Approximate” is not the same as “slight.” By reframing
 the statute’s standard in terms of preponderance of the ev-
 idence, Ortiz departed from the clear language of the stat-
 ute to the disadvantage of the veteran. It is not difficult to
 imagine a range of cases in which the evidence is in approx-
 imate balance between the veteran and the government
 (and the veteran should recover), but still slightly favors
 the government (and under the majority’s test, the veteran
 would not recover).
      Ortiz’s holding effectively and impermissibly restricts
 the benefit-of-the-doubt rule to cases in which there is close
 to an evidentiary tie, a proposition that the majority agrees
 would be contrary to the “approximate balance” language
 of the statute. See Maj. Op. 8. Indeed, the government ap-
 peared to agree at oral argument that when the evidence
 against a veteran’s claim is equal to “equipoise plus a mere
 peppercorn,” denying the benefit-of-the-doubt rule would
 be contrary to statute. Oral Argument at 23:00–23:16,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 2067_04082021.mp3 (but disagreeing that preponderance
 of the evidence is satisfied under that circumstance).
     I respectfully dissent from the majority’s conclusion
 that the preponderance standard is consistent with the
 statute.